Case 1:20-cv-03190-JGK Document 44 Filed 05/03/21 Page 1 of1

Michael Faillace & Associates, P.C.

Employment and Litigation Attorneys

60 E. 42°49 Street, Suite 4510 Telephone: (212) 317-1200
New York, New York 10165 Facsimile: (212) 317-1620

 

woates@faillacelaw.com

 

 

 

May 3, 2021
VIA ECF
Hon. John G. Koeltl
United States District Judge APPLICATION GRANTED
United States District Court a SO ORDERED ©
Southern District of New York Coe £ ( DA
500 Pearl Street $3 (~ SA f . le «
New York, New York 10007 Ee John G. Koelil, U.S.D.d.
Re: — Sarimento, et al v. Eastside Barking Dog Inc., et al
Index No.: 20-cy-03190-JGK
Your Honor:

Our office represents Plaintiff in the above-referenced matter. We write, with the consent
of Defendants, to respectfully request a final extension of the deadline to submit the parties’ joint
pre-trial order and motions in fimine, which are currently due on Monday, May 3, 2021. This is
the third request of its kind. The Court granted Plaintiffs’ first two requests,

The reason for the within request is that the parties have been having ongoing settlement
negotiations. Accordingly, the parties respectfully request the Court to grant a final extension of
the deadline to submit the parties’ joint pre-trial order and motions in limine, to May 24, 2021, so
that the parties can have a further opportunity to utilize their time and resources towards
settlement.

Plaintiff thanks the Court for its time and consideration of this matter,
Respectfully submitted,

/s ;
William K, Oates, Esq.
Michael Faillace & Associates, P.C.
Attorneys for Plaintiff
cc! Rob Ontell, Esq. (via ECF)
Attorney for Defendants

 

 

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED ©

DOC #:
DATE FILED: $72 24 _

Certified as a minority-owned business in the State of NeW"rarr

 

 

 

 

 

 
